PER CURIAM.
Appellant sued appellee for divorce on the ground that she was guilty of constructive desertion in that her conduct caused him to move from' the marital home, and that he has remained away continually since 1962.
The chancellor heard the testimony of the parties on the issues raised by the complaint and answer and entered a final decree dis- • missing the complaint with prejudice on the ground that the plaintiff'failed to prove, grounds for divorce. Plaintiff filed a petition for rehearing which was denied. It is ' from the decree and order that plaintiff appeals.
We have carefully examined the record and briefs in this case and found no reason to reverse the chancellor. Therefore the decree and order appealed are affirmed. See Shippey v. Shippey, 97 Fla. 881, 122 So. 272 (1929); Gordon v. Gordon, Fla.1952, 59 So.2d 40.
Affirmed.